Citation Nr: 0703044	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-38 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to May 15, 1995 for an 
award of a total rating for individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1962 to 
December 1963 and from January 1964 to October 1972.
This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a Decision Review Officer 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in September 2004.

The veteran's representative noted in his September 2005 
written argument that the veteran is entitled to a 100 
percent schedular evaluation effective July 27, 1989.  As it 
is unclear whether the veteran wishes to make a claim for an 
increased evaluation, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran filed a claim for increased evaluation for 
his service-connected post-traumatic stress disorder (PTSD) 
on May 25, 1990.  

2.  A July 27, 1990 psychiatric evaluation includes evidence 
of unemployability.  

3.  Since May 25, 1990, the veteran has been unable to secure 
and follow a substantially gainful occupation by reason of 
his service-connected disability.

4.  The medical evidence does not indicate that the veteran's 
disability underwent an increase in severity between May 25, 
1989 and May 25, 1990.


CONCLUSION OF LAW

The criteria for an effective date of May 25, 1990, but no 
earlier, for the grant of TDIU have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.340, 
3.400, 4.16 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

After reviewing the claims folder, the Board finds that the 
claimant has not been fully notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  A letter sent to the veteran 
in May 2004 informed him that VA needed evidence which was 
not already of record that would show that the veteran was 
unemployable due to his service connected conditions during 
the period of April 30, 2003 to May 14, 1995 or at the least, 
prior to May 14, 1995.      

Despite such failures to provide the veteran with proper VCAA 
notification, the Board concludes that it may proceed with 
the veteran's claim because the errors were non-prejudicial 
to the veteran.  In his September 2005 submission of 
additional argument in support of claim, the veteran's 
attorney cites to all applicable laws and regulations in 
making such argument, including 38 U.S.C.A. §§ 1155, 5110 and 
38 C.F.R. § 38 C.F.R. §§ 3.151, 3.152, 3.155, 3.157, 3.321, 
3.340, 3.400, and 4.16.  Furthermore, the attorney discusses 
the application of these laws and regulations in detail.  In 
light of the attorney's statement, the Board concludes that 
the veteran had actual knowledge of all pertinent laws and 
regulations, thus curing any notice defect with regards to 
his claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005); rev'd on other grounds, Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
any defect in notice was cured by actual knowledge on the 
part of the appellant).

With respect to VA's duty to assist, the service medical 
records and all VA medical records identified by the veteran, 
including records from the Social Security Administration, 
have been obtained and associated with the claims file.  The 
veteran was also afforded an opportunity to testify at a 
personal hearing.  There is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Effective Date

An effective date for an award based on an original claim for 
VA benefits "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  As to assigning an effective date for TDIU benefits, 
applicable criteria provide that the effective date is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if application is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see Hurd v. West, 13 Vet. App. 449 (2000) (a 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

In addition, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  Therefore, 
rating boards are authorized to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  38 C.F.R. § 4.16(b).

Historically, the Board notes that the veteran filed a claim 
for service connection for PTSD in April 1987.  By rating 
decision dated in October 1989, the RO granted service 
connection for PTSD and assigned a 10 percent rating 
effective in April 1987.  In May 25, 1990, the veteran 
submitted a claim for an increased evaluation for his PTSD.  
The increased evaluation was denied in an October 1990 rating 
decision, and the veteran appealed.  An unappealed BVA 
decision in June 1992 also denied an increased evaluation.  
In April 1993 the veteran filed a claim for non-service 
connected pension.  By rating decision dated in February 
1994, the RO denied non-service connected pension and an 
increased evaluation for PTSD.  By rating decision dated in 
September 1994, the RO continued the denials for non-service 
connected pension and an increased evaluation for PTSD.  The 
veteran appealed the September 1994 decision with respect to 
the issue of increased evaluation for PTSD.  In the VA Form 
9, Appeal to Board of Veterans' Appeals, received by the RO 
on May 15, 1995, the veteran noted that he was told that he 
couldn't work anymore due to his defective hearing.  The RO 
construed this statement as an informal claim for TDIU.  

By rating decision dated in October 1996, the RO denied, 
among other things, an increased evaluation for PTSD and 
entitlement to individual unemployability.  The veteran 
appealed.  In April 1999, the Board granted an increased 
evaluation for PTSD to 30 percent from September 8, 1994 and 
50 percent from January 9, 1997 but remanded the claim for 
TDIU for further development.  In April 2001, the Board again 
remanded the claim for TDIU.  In a March 2003 Board decision, 
TDIU was granted on an extraschedular basis.  The RO then 
assigned the May 15, 1995 effective date for TDIU.  

In view of the foregoing, to award TDIU benefits earlier than 
established by the RO, it is necessary to determine when a 
claim for that benefit may have been received and when it may 
have been factually ascertainable there was an increase in 
disability to warrant TDIU benefits.  "Claim" is defined 
broadly to include a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).
  
The veteran argues that the effective date for his TDIU 
benefits should be July 27, 1990.   Specifically, the veteran 
argues that a private medical record, filed on July 27, 1990 
constituted an informal claim for TDIU and that it remained 
unadjudicated until the October 3, 1996 rating decision which 
was appealed.  In light of the Board's conclusion that a TDIU 
claim was filed in May 1990, the assertion regarding a July 
1990 TDIU claim is moot.

Initially, the Board will determine the date earliest date on 
which a TDIU claim, either formal or informal, was filed.  

Case law provides that where a veteran submits evidence of a 
medical disability and makes a claim for the highest possible 
rating, and additionally submits evidence of unemployability, 
the VA must consider entitlement to TDIU benefits.  See 
Roberson v. Principi, 251 F.3d. 1378 (Fed. Cir. 2001).  It is 
presumed that the veteran was seeking the maximum benefit 
allowed by law or regulations.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

As noted above, the veteran filed a claim for an increased 
rating for the PTSD on May 25, 1990, and the Board presumes 
that this claim was for the highest possible rating.  The 
question remains if, in conjunction with the May 1990 claim 
for increased evaluation for PTSD, the veteran submitted 
evidence of unemployability due entirely to his service-
connected disabilities.  

The veteran contends that the July 27, 1990 psychiatric 
evaluation which assigned a GAF score of 55, with a highest 
GAF score for the previous year of 50, is evidence of his 
unemployability.  The Board agrees.  The July 1990 
psychiatric evaluation acknowledges the fact that the veteran 
is unemployed and that the veteran reported that he had to 
quit his job at the VA hospital because he became depressed.  
The examiner noted that testing indicated that the veteran 
was having full-blown PTSD symptoms.  The examiner diagnosed 
the veteran with PTSD and assigned a GAF of 55 and 50 for the 
highest during the previous year.  

The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see 
also Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 41 
to 50 contemplates serious symptoms such as suicidal 
ideation, severe obsessional rituals or frequent shoplifting 
or serious impairment in occupational or social functioning 
such as having no friends or the inability to hold a job.  

Therefore, the Board finds that the July 1990 psychiatric 
evaluation is indeed evidence of unemployability.  As such, 
the May 1990 claim for increased evaluation for PTSD is also 
an implied claim for TDIU, and the claim remained 
unadjudicated until the October 1996 rating decision denied 
entitlement to TDIU.  As mentioned above, the veteran 
appealed, and TDIU was subsequently granted in a March 2003 
Board decision.  

Thus, the date of the veteran's TDIU claim is May 25, 1990.  
In light of the findings of the VA examiner in July 1990, the 
Board concludes that the evidence is in equipoise with 
respect to whether the veteran's PTSD resulted in him being 
able to obtain and retain gainful employment as of May 25, 
1990.  In resolving all doubt in the veteran's favor TDIU is 
granted from May 25, 1990.

As previously indicated, the effective date for TDIU benefits 
is either the date the claim was received or the earliest 
date as of which it is factually ascertainable that an 
increase in disability has occurred if the application is 
received within one year from such date.  38 C.F.R. § 
3.400(o)(2).  Thus, the regulations allows for an earlier 
effective date only up to one year prior to receipt of a 
claim.  Whether an effective date prior to the date of the 
May 25, 1990, claim turns on whether the evidence shows an 
increase in the veteran's PTSD during the year prior thereto.  
Therefore, the focus of the Board's ongoing review is whether 
it is factually ascertainable that the veteran experienced an 
increase in his service-connected PTSD during the year prior 
to May 25, 1990.  See Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Harper v. Brown, 10 Vet. App. 125, 126 
(1997) (38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) 
are applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)).  Therefore, in order to be assigned an 
effective date prior to May 25, 1990, for TDIU, it must be 
factually ascertainable that the veteran's service-connected 
PTSD underwent an increase during the year prior to May 25, 
1990.  In determining whether or not an increase was 
factually ascertainable during the year prior to May 25, 
1990, the Board will review the entirety of the evidence of 
record.  See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson 
v. West, 12 Vet. App. 442 (1999).

The Board notes that the July 1990 VA examiner diagnosed the 
veteran with PTSD and assigned a GAF of 50 for the highest 
during the previous year.  Thus, serious impairment is 
implied from July 1989 to July 1990.  However, as shown 
below, the evidence indicates that the veteran's 
symptomatology has been serious since his hospitalization in 
1988.  

The record indicates that the veteran was hospitalized from 
May 16, 1988 to June 10, 1988 with complaints of anxiety, 
occasional depression, intrusive thoughts of traumatic combat 
experiences, flashbacks, trouble concentrating, sleep pattern 
disturbance, nightmares, unresolved guilt, difficulty with 
interpersonal relationships, social isolation, emotional 
numbing, and diminished daily coping skills.  A July 1988 
Medical Record Report indicated that the veteran's symptoms 
had been present in varying degrees since his return from 
Vietnam and had increased in severity during the prior two 
years.  

The mental status examination demonstrated that the veteran 
was alert, cooperative, and fully oriented.  He was dressed 
appropriately, well-groomed, and appeared to be older than 
his stated age.  He was able to maintain adequate eye 
contact, made an effort to answer all questions, and offered 
material spontaneously.  His speech was normal and language 
usage appropriate, his intellectual functioning was intact, 
no hallucinations or delusions were noted.  There was no 
evidence of psychosis, thought process disorder, or manifest 
organic central nervous system disease.  The veteran's affect 
range was slightly constricted and shifted toward the 
depressive end of the spectrum.  Affect was one of mild-to-
moderate depression, with associated anxiety, and was 
appropriate to the stated mood.  Emotional lability was not 
present, but an increased startle response was elicited.  
There was no suicidal or homicidal ideation present.  

Thought content included some obsessional thinking related to 
traumatic combat experiences in Vietnam and their symbolic 
equivalents, and concern about flashbacks.  He was also 
concerned about his difficulties finding work.  The MMPI 
produced a valid profile, indicated considerable 
psychological distress, and primarily suggestive of 
moderately severe depression and loss of energy and 
initiative.  This was noted to be compatible with the present 
of Vietnam related issues.

In July 1988, the veteran was afforded a VA examination to 
assess the severity of his PTSD.  The examiner noted that the 
veteran was an inpatient at VAMC when he filed his claim in 
June 1988.  

The veteran denied hallucinations, delusional thinking, 
suicidal ideation, and homicidal ideation.  The veteran's 
grooming was noted to be suboptimal and very casual.  His 
facial expressions and vocal intonations were topically 
appropriate.  His speech was somewhat loud, his speech was 
logical, coherent, and goal directed.  He was cooperative to 
examination.  The veteran's mood was noted to be good, his 
affect was noted to be somewhat anticipatory and there was 
some limitation of his range of emotional expression.  His 
thought processes were clear, his intellectual functions were 
good, and his memory systems were intact.  The veteran was 
oriented to time, place and person.  His sensorium was clear.  
His level of alertness was good.  There were reports of 
flashbacks.  The veteran was reportedly not actively 
depressed, and there was only mild anxiety evident.  The 
veteran's insight was noted to be limited and his judgment 
was mildly compromised.

A diagnosis of PTSD was not rendered, only alcohol abuse in 
remission, nicotine dependence, and adjustment disorder with 
mixed emotional features.     

A September 1989 VA medical record indicates that the veteran 
presented with a history of PTSD and chronic anxiety 
requesting outpatient treatment.  Mental status examination 
showed that the veteran was cooperative, his speech was 
coherent and relevant, his memory was good, he was oriented 
times three, his affect was appropriate, and his insight was 
adequate.  The veteran denied suicidal or homicidal thoughts, 
and hallucinations.  Nightmares and flashbacks about Vietnam 
were noted.  The veteran was diagnosed with PTSD, and he was 
scheduled for individual therapy.  

In an August 1989 psychiatric consultation report, the 
veteran reported experiencing flashbacks of Vietnam, 
nightmares where he wakes up in cold sweats, social 
isolation, and nervousness.  The mental status examination 
demonstrated that the veteran was alert, appropriately 
dressed, and cooperative.  He was oriented to time, place, 
and person; his mood and affect were anxious and depressed; 
his thought content showed evidence of recurrent thoughts of 
Vietnam experiences and feelings of guilt; his insight and 
judgment were fair; his memory for recent and remote events 
was unimpaired; and he denied auditory or visual 
hallucinations.   

A November 1989 psychological testing report noted that the 
veteran appeared to be quite depressed, worried, indecisive, 
and pessimistic, with feelings of self-depreciation, 
inadequacy, and social withdrawal and physical lethargy.  The 
examiner noted that high levels of anxiety and tension might 
make simple, routine life tasks quite difficult and that 
agitated ruminations and fearfulness were likely.  It was 
also noted that constant reconsideration of his troubles and 
their possible solutions lead only to a continuation of the 
veteran's chronic tension with no significant relief.  The 
veteran was noted to have a lack of person trust with 
significant discomfort in social situations, a sense of poor 
social skills, and a lack of social self-confidence, all of 
which interfere with his social interactions.  The results of 
the testing indicated that the most probable etiology of the 
veteran's invalid conceptual quotient was his limited 
education development.  In terms of psychological functions, 
the test results suggested that the most probable Axis I 
diagnosis was dysthymia but the past treatment history 
indicated a working diagnosis of PTSD.  The examiner noted 
that on testing, one specialized PTSD test was significantly 
elevated while the other was not.
  
The Board views the above evidence as reflective that the 
veteran's PTSD symptomatology between May 1988 and May 1990 
has tended to fluctuate in severity.  It is significant, 
however, that in August 1989, the veteran's major symptoms of 
depression, anxiety, and flashbacks mirrored the symptoms in 
July 1988.  

The Board, therefore, finds that evidence does not show that 
the veteran's PTSD increased in severity between May 25, 1989 
and May 25, 1990.  




ORDER

Entitlement to an earlier effective date of May 25, 1990, for 
a TDIU, but no earlier, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


